Per Curiam,
The Mountain Water Supply Company being chartered under clause 18 of the second class in section 2 of the Act of April 29, 1874, P. L. 73, is presumably a corporation for private uses which cannot constitutionally be invested with the right of eminent domain. The appellant, therefore, is entitled to protection from interference with his property by the maintenance of the status quo until the facts and the rights of the parties are shown upon full hearing.
The decree is therefore reversed and an injunction directed to be awarded as prayed.